DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2020 has been entered.
Claims 1-10, 16-19 are pending.  Claims 11-15 have been cancelled.
Claims 16-17, and 19 are withdrawn based upon the election of mRNA and IL9 made in the reply filed 11/27/2018.
The following rejections for claims 1-10 and 18 are newly applied.
This action is Nonfinal. 
Withdrawn Rejections
	The 35 USC 103 rejection made in the previous office action has been withdrawn after further consideration. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-10 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims have been amended to “wherein all ex vivo plural assays are performed in the direct presence of the solid support”.  Although the specification provides support to performing assays such as PCR in the direct presence, the claims as amended require all the ex vivo plural assays.  This would include ex vivo assays to be performed after the sample is used and therefore taken off the solid support.  For example, although the solid support would be in the presence of the PCR reaction materials, once the reaction is performed the DNA is lysed and amplified by the PCR.  Once the amplified DNA is collected, it would be used in other methods (such as electrophoresis) not in the presence of the support.  Therefore the amendment constitutes new matter.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claim 1-2,4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashida et al. (Analytical Sciences March 2014 vol 30 p. 427) in view of Naegele (US Patent 6428962 August 6, 2002)
Naegele has been previously cited.
With regard to claim 1, Hayashida et al. teaches a method wherein dried saliva on a water soluble paper (solid support) is used directly in the performing of PCR (p. 427 2nd column 1st full paragraph to 2nd paragraph).  Therefore Hayashida et al. teaches providing a sample, depositing the sample on a solid support, and performing ex vivo 
With regard to claims 2 and 4, Hayashida et al. teaches detection of a plural of nucleic acids (p. 427 last paragraph).  The phrase of “indicative of oral cancerous activity” appears to be the intended use of the claims biomarkers.  As such the biomarkers of Hayashida could be used in such a use.  
With regard to claims 5-6, Hayashida et al. teaches performing RT PCR in the presence of the soluble paper (p. 427 and 428 2nd column).  Hayashida et al. teaches using a disk of the paper (p. 428 1st column).  
With regard to claims 7-9, Hayashida et al. uses water soluble paper that has chemicals on the paper and includes a buffer to help with amplification (p. 428 2nd column 1st paragraph).  
	It would be obvious to place the water soluble paper of Hayashida onto a handle and paddle in order to collect saliva from the cheek of the patient.  Naegele teaches providing a biological swab suitable for taking samples from a human oral cavity in which the swab comprises a handle and a paddle to hold a sample (column 5 lines 20-30).   Naegele et al teaches that the sample can be lysed and extracted and a hybridization assay can be performed (column 5 and 7).  Naegele et al. teaches that the swab head can be detached from the handle to allow removal for DNA isolating (para 56 and 59).   
	Therefore it would prima facie obvious to one of ordinary skill in the art at the time of filing to modify the method of Hayashida et al. to use a known detection collection device, including the one taught by Naegele with the inclusion of the soluble . 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashida et al. (Analytical Sciences March 2014 vol 30 p. 427) and  Naegele (US Patent 6428962 August 6, 2002) as applied to claims 1-2,4-9 in view of Wong et al. (US Patent Application Publication 2014/0249236 Sept 4, 2014).
Wong and Naegele were previously cited.    
Hayashida et al. teaches a method wherein dried saliva on a water soluble paper (solid support) is used directly in the performing of PCR (p. 427 2nd column 1st full paragraph to 2nd paragraph).  Therefore Hayashida et al. teaches providing a sample, depositing the sample on a solid support, and performing ex vivo plural assays in the direct presence of the solid support.  The combination of Hayashida and Naegele et al. suggest a method of isolating and using DNA from dried saliva on a solid support in RT PCR.  However, Hayashida et al and Naegele et al. do not teach the recited marker of il-8.
With regard to claim 3, Wong et al. teaches ex vivo biomarkers (abstract).  Wong et al. teaches that the biological material was from a human oral cavity with oral cancer (example 4 p. 9).  Wong et al. teaches that the sample was collected and centrifuged (paragraphs 135-138).  Wong et al. teaches using mRNA analysis (RT PCR) to detect 
	Therefore it would prima facie obvious to one of ordinary skill in the art at the time of filing to modify the method of Hayashida et al. and Naegele et al. to use a known biomarker in saliva detection such as il-8, including the one taught by Wong.  The ordinary artisan would be motivated to detect the biomarker to screen biomarkers associated with oral cancer to make determinations of presence of biomarkers.  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashida et al. (Analytical Sciences March 2014 vol 30 p. 427) and  Naegele (US Patent 6428962 August 6, 2002) as applied to claims 1-2,4-9 in view of Lamerton et al. (US Patent Application Publication 2014/0154667 June 5, 2014).
Lamerton et al. have been previously cited.
Hayashida et al. teaches a method wherein dried saliva on a water soluble paper (solid support) is used directly in the performing of PCR (p. 427 2nd column 1st full paragraph to 2nd paragraph).  Therefore Hayashida et al. teaches providing a sample, depositing the sample on a solid support, and performing ex vivo plural assays in the direct presence of the solid support.  The combination of Hayashida and Naegele et al. suggest a method of isolating and using DNA from dried saliva on a solid support in RT PCR.  However, Hayashida et al and Naegele et al. do not teach a method of using cyclodextrin in the assay.
With regard to claim 10, Lamerton et al teaches that use of cyclodextrin in PCR allows for higher yields (para 65-71).
Therefore it would be prima facie obvious to modify the method of Hayashida and Naegele to add cyclodextrin to the PCR assay as taught by Lamerton et al.  The ordinary artisan would be motivated because the addition of cyclodextrin allows for higher yields (paragraphs 65-71).  Therefore the PCR assay would have increased efficacy.  
 
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashida et al. (Analytical Sciences March 2014 vol 30 p. 427) and  Naegele (US Patent 6428962 August 6, 2002) as applied to claims 1-2,4-9 in view of Sangha et al (US Patent Application Publication 2005/0147537 July 7, 2005).
 Sangha et al. has been previously cited.
Hayashida et al. teaches a method wherein dried saliva on a water soluble paper (solid support) is used directly in the performing of PCR (p. 427 2nd column 1st full paragraph to 2nd paragraph).  Therefore Hayashida et al. teaches providing a sample, depositing the sample on a solid support, and performing ex vivo plural assays in the direct presence of the solid support.  The combination of Hayashida and Naegele et al. suggest a method of isolating and using DNA from dried saliva on a solid support in RT PCR.  However, Naegele et al. teaches that the swab can be disattached but does not teach how it is removed.  
With regard to claim 18, Sangha et al. teaches that one method of removing the absorbent area where the sample is to use a tear area that has serrations (para 52).  Therefore this would be encompassed by the recitation of a sheet of material (absorbent area) that has a tear cord (serrated area) (para 52, 73 and figure 1-3).
Therefore it would be prima facie obvious to modify the method of Hayashida and Naegele to use a detachable region of absorption.  The ordinary artisan would be motivated to modify the sampling device with a detachable region as taught by Sangha in order to keep the collection area separated and permit the ability to keep the specimen from being contaminated (para 73-75).  
 
 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316.  The examiner can normally be reached 9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                     /KATHERINE D SALMON/Primary Examiner, Art Unit 1634